Citation Nr: 0109291	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for undifferentiated type 
schizophrenia, currently assigned a 30 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board), 
from rating decisions by the Louisville, Kentucky Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the veteran's claim for a disability rating in excess 
of 30 percent for schizophrenia.  The service-connected 
schizophrenia had been assigned a 10 percent disability 
rating from June 1981 until the RO increased the rating from 
10 to 30 percent by a rating decision of June 1999.  By a 
rating action of August 1999, the RO denied the veteran a 
rating in excess of 30 percent and a total rating based on 
individual unemployability (TDIU).  That month the veteran 
filed a notice of disagreement with the assignment of a 30 
percent rating for schizophrenia.  In his substantive appeal 
of December 1999 he claimed that his condition was getting 
worse and that he was unable to retain full-time employment.  

In testimony during a video conference hearing before the 
undersigned in June 2000 the veteran and his representative 
were questioned concerning whether they were pursuing a TDIU 
claim.  They specifically responded that they were not, and 
stated that the issue on appeal was limited to that of 
entitlement to an increased schedular rating for the 
veteran's psychiatric disability.  It was noted that the 
veteran had had recent employment in auto sales and was 
currently performing essential services for his wife's realty 
firm.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The evidence reflects that his psychiatric disability 
results in reduced reliability and productivity and thus 
produces occupational and social impairment primarily due to 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  His impairment does not result in 
deficiencies in most areas.  


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating, 
but not higher, for undifferentiated type schizophrenic 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9204 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board initially notes that the veteran has not alleged 
that any records of probative value that may be obtained, and 
which have not been sought or already associated with his 
claims folder, are available.  His complete VA treatment 
records have been obtained, and he has been afforded VA 
examinations pertinent to the issue presented.  He has been 
afforded two hearings where he presented extensive testimony 
with regard to his psychiatric and physical problems.  The 
Board accordingly finds that all relevant facts have been 
properly developed, that VA has no further duty to assist him 
in developing facts pertinent to his claims, and that his 
application for benefits is complete.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.103(a) (2000).  

When the veteran was hospitalized by the VA in April 1998, 
the diagnoses were alcohol dependence, bipolar disorder, 
sleep apnea, hypertension, obesity, status post head injury 
in 1967, status post diskectomy at C5-6 in 1986, and history 
of gout.  (As early as hospitalization by the VA from March 
to April 1988, the veteran had diagnoses of sleep apnea 
syndrome and alcohol dependence.)  The global assessment of 
functioning score (GAF) was 50 to 60 both on hospital 
admission and on hospital discharge.  

Contemporaneous outpatient treatment reports include an entry 
for June 1998 reflecting that the veteran was being followed 
for depression.  In September 1998, it was reported that an 
essential tremor was well controlled on medication.  

When the veteran was examined by the VA in August 1998, he 
complained that he became confused, heard voices, felt people 
were against him, became angry and verbally assaulted people.  
He was oriented, had poor short term memory, and had no 
obsessive patterns.  He revealed good speech.  He did not 
have panic attacks, but became depressed very often and had 
poor sleep patterns.  He did not feel that he could work, but 
still felt the need to go and find a job.  The diagnoses were 
psychosis and depression.  The GAF score was 80, and his 
psychosis was termed in remission.  

The veteran was hospitalized by the VA in September 1998 
following two weeks of ataxia, tremor and walking into walls.  
His Lithium level was 3.4.  He responded quite well to 
intravenous hydration.  The discharge diagnoses were acute 
renal failure secondary to diuresis, acute Lithium toxicity, 
hypertension, bipolar disorder, gout, benign essential 
tremor, sleep apnea on continuous positive airway pressure, 
status post head injury in 1967, and C 5-6 diskectomy in 
1986.  

On examination by the VA in March 1999, the veteran reported 
that his medications were Lithium, Risperidone, and Prozac.  
The examiner commented that these were, in order, a mood 
stabilizer, an antipsychotic medication, and an 
antidepressant medication.  The veteran related that his wife 
worked and that he took care of the home, doing the cleaning 
and the laundry.  He performed errands for his wife and 
carried paper work related to her business from one place to 
another.  He complained of auditory hallucinations, and of 
physical problems such as gout.  He related that he had had 
difficulty maintaining employment because he became 
depressed, started drinking and was usually fired.  

The veteran described his mood as depressed.  His affect was 
quiet.  He showed no emotional lability, tearfulness or any 
kind of change during the interview.  He was not agitated, 
irritable, hostile, or angry.  He showed no nervousness, 
jitteriness or hyperalertness during the interview.  The 
veteran's thought processes were marked by auditory and 
visual hallucinations.  He described the auditory 
hallucinations as persistent, but related that the visual 
hallucinations were not as much of a problem.  He appeared to 
be reasonably in contact with reality and his thought 
processes were well-ordered.  He did not speak in any kind of 
bizarre form of speech or show any pressured speech.  He 
denied any suicidal or homicidal plan, but admitted to 
suicidal thoughts in the past and a suicide attempt.  There 
was no deficit in the ability to attend to personal hygiene 
or other basic activities of daily living.  He was oriented.  
He did not display or complain of any obsessive or 
ritualistic behavior which interfered with routine 
activities.  He acknowledged feelings of depression, and felt 
that he was short-tempered and irritable sometimes, but he 
did not describe himself as anxious.  He described his sleep 
as being good.  His dreams were not particularly a problem.  
They were not frightful.  The diagnoses were alcohol abuse 
and dependence in brief remission, schizophrenia, head 
injury, hypertension, elevated cholesterol, gout and sleep 
apnea.  The examiner opined that the veteran appeared to have 
a continuing psychosis; that he apparently performs some 
occupational type duties for his wife in helping her 
transport paperwork related to her business.  The examiner 
assessed the veteran as having mild to moderate 
symptomatology with a current GAF score of 62 to 65.  

When the veteran was hospitalized by the VA for evaluation of 
depression and suicidal ideation in July 1999, it was noted 
that his sleep and appetite had been poor.  He lamented being 
unable to maintain a job.  He felt that he was becoming more 
depressed.  His wife encouraged him to drive her around to 
keep him occupied.  On mental status examination, there was 
passive suicidal ideation, but no desire to carry it out.  
There were no threats of hurting others.  He acknowledged 
occasionally hearing a voice.  The veteran was withdrawn from 
antipsychotic medications with improvement in his 
Parkinsonian symptoms including decreased hand tremors.  By 
the end of the month, the veteran's mood was upbeat and he 
was ready to go home.  His memory was intact and his affect 
was very appropriate.  There was no suicidal or homicidal 
ideation, no delusions, and no hallucinations.  His judgment 
and insight were intact.  The discharge diagnoses were stable 
bipolar disorder with Parkinsonian symptoms in the right 
hand.  Additional diagnoses were hypertension, gout, benign 
essential tremor, sleep apnea on continuous positive airway 
pressure, status post injury in 1967, and C 5-6 diskectomy in 
1986.  

A September 1999 award letter from the Social Security 
Administration reflects the award of disability benefits 
based on bipolar disorder and history of alcohol abuse, in 
early remission, each considered to be severe.  Evidence 
considered in that decision and submitted by the veteran at 
his RO hearing in November 1999 includes a disability 
determination report, dated in October 1998, reflecting that 
the veteran stated that he had not worked in a year and a 
half, after being fired from several jobs, because he was not 
able to get along with anybody, was snappy and grouchy, and 
felt that he could not get his point across.  A vocational 
rehabilitation report from Goodwill Industries reflects that 
evaluations in February and March 1999 revealed that the 
veteran's primary disability is bipolar disorder, and that he 
has a second disability, high blood pressure.  The veteran 
reported a work history of attending college including 
studies in broadcasting, journalism, business management and 
real estate.  He reported that when money was good a car 
dealership was a good place to work and everything was fine, 
but that when times were tougher his financial situation was 
tougher which in turn exacerbated his nervous condition.  In 
August 1999, a counselor for the state department of 
vocational rehabilitation reported that, when the veteran had 
applied for services in December 1998, he was referred to 
Goodwill Industries due to extensive limitations caused from 
bipolar disorder, head injury, alcoholism, hypertension and 
sleep apnea.  

At the hearing on appeal in June 2000, the veteran provided 
testimony in essence the same as that in November 1999 at the 
RO.  He testified that he had had a very good reputation in 
his field of automobile sales since 1981 and did well 
financially as a sales manager up until 1997 when his 
disability prevented him from continuing a successful career; 
that he had suicidal thoughts daily, but did not want to harm 
anyone else; that, although he argued a lot with his wife of 
33 years, it had never progressed to the point of violence; 
and that one of his primary problems was memory loss, 
including forgetting the location of things and people, and 
becoming disoriented.  He testified that since being fired 
from a used car lot a few weeks before the hearing in 2000 he 
had assisted his wife in her real estate company by answering 
the phone and performing basic maintenance work such as 
placing signs on properties and cleaning up.  He described 
one of his primary problems as tending to fall asleep very 
easily, and noted that he had what was described as 
Parkinsonian symptoms, primarily tremors, but these had 
cleared recently with medication.  He further testified that 
he had abstained from alcohol since Thanksgiving two years 
earlier.  The veteran received all his treatment from the VA; 
from a nurse practitioner and a psychiatrist.  He saw both 
every three months.  He also testified that his temper had 
not been a problem recently, and he had been fired because he 
was not selling cars.  The veteran and his representative 
asserted that they would be submitting additional evidence, 
and thirty days was granted for such development, but no 
additional evidence has been submitted.  


II.  Legal Analysis

All records identified and available that are relevant to the 
issue on appeal have been obtained.  The file contains 
numerous medical evaluations.  Furthermore, the veteran has 
presented extensive pertinent testimony at two hearings.  The 
Board concludes that the veteran has been afforded every 
administrative consideration regarding his claim and that the 
Board's adjudication of this issue may proceed.  

Disability evaluations are based primarily on the comparison 
of clinical findings with the relevant schedular criteria in 
the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Under the applicable rating criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there are deficiencies in most areas of occupational and 
social functioning.  There will be impairment in work, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
and an essentially complete inability to establish and 
maintain effective relationships.  4.130, Diagnostic Code 
9204 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Here, although the evidence suggests that the RO properly 
assigned a 30 percent disability rating for schizophrenia 
because the veteran's psychiatric status is described quite 
adequately by that criteria, some of the criteria for a 50 
percent rating are met as well.  It is noteworthy that for 
the assignment of a 50 percent rating it is not necessary 
that all the criteria are met.  Here, the primary factor in 
the Board's decision to grant a 50 percent disability rating 
for schizophrenia is that the veteran clearly has 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  He does have some memory impairment 
demonstrated.  While he specifically indicated at the recent 
hearing that he was not claiming entitlement to TDIU, and 
reported ongoing vocational activity, that activity is 
currently at a much lower level than previously.  Two recent 
periods of hospitalization have been reported.  These 
factors, in the judgment of the Board warrant an increased 
disability rating to 50 percent under Diagnostic Code 9204. 
This decision has been made by applying 38 C.F.R. § 4.7, and 
by further resolving any doubt on the matter in the veteran's 
favor under 38 C.F.R. § 4.3.  While the Board can conclude 
that his disability more nearly approximates a 50 percent 
disability rating than a 30 percent evaluation, by the same 
token, it is clear that a rating in excess of 50 percent is 
not currently warranted based on the objective evidence.  
While he has had some difficulties in his social and 
vocational relationships, he does not totally lack such 
capabilities.  He is active and functional on a daily basis.  
His marriage is stable and long-term.  The medical care he 
receives is neither frequent nor extensive.  In short, none 
of the factors set out for consideration of a 70 percent 
evaluation have been shown to be present.  


ORDER

Entitlement to an increased evaluation for undifferentiated 
type schizophrenia is granted to the extent indicated, 
subject to the law and regulations governing the payment of 
monetary benefits.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

